DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment received November 25, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed November 25, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
When filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53(d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application.  See MPEP §609.02.  
Specification
The disclosure is objected to because of the following informalities: missing the updated status to the parent application (that it has been issued as US Patent No. 10516147 on December 24, 2019.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: [412].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/143503A1/US 2018/0047966 (Sakaguchi et al.) in view of US 2011/0104522 (Morita et al.) and US 2013/0252078 (Kim et al.).  (Note: Regarding Sakaguchi et al., both references refer to the same PCT number but are applicable under different prior art dates.  The US version is relied upon as the English translation for the corresponding WO document.) 
	As to claim 13, Sakaguchi et al. teach a battery pack comprising: a first cylindrical electrochemical cell ([10d] lower cell) and a second cylindrical ([10u] upper cell); -5-wherein the first cylindrical electrochemical cell and the second cylindrical electrochemical cell are positioned in a coaxial configuration thereby positioning a positive terminal [11] of the first 
	Sakaguchi et al. do not teach (a) the presence of the first cylindrical cell having a conductive sleeve, the conductive sleeve is separated from the first cylindrical electrochemical cell by an insulating layer of material; and the second electrochemical cell having a conductive sleeve, the conductive sleeve is separated from the second cylindrical electrochemical cell by an insulating layer of material, (b) wherein the conductive sleeve of the first cylindrical electrochemical cell is conductively connected on one end thereof to the conductive sleeve of the second cylindrical electrochemical cell, together the conductive sleeves form a return path for electrical current being drawn from the cylindrical electrochemical cells by a connected device, and (c) that the first and second cylindrical cells comprise steel, such that (d) the pack has a reduced magnetic field emission.
	With respect to (a), Morita et al. teach of using a metal outer case [11] (aluminum embodied) that is separated from the battery cell by an inner case [12] (insulating layer of material) (fig. 4; para 0012, 0045).  The motivation for applying a metal outer case [11] (aluminum embodied) that is separated from the battery cell by an inner case [12] (insulating layer of material) (as taught by Morita et al., and as applied to each of Sakaguchi et al.’s first and second cylindrical electrochemical cells) is to prevent short circuits while improving strength and long-term durability of the batteries (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to apply a metal outer case [11] (aluminum embodied) that 
	With respect to (b), the combination would render this limitation obvious, as Sakaguchi et al. teach of coupling the cell in series (abs) and connects the terminals using lead terminals [31] (fig. 6; para 0064).  Thus, applying this series structure with the inclusion of each battery having additional housings (conductive sleeve and insulating sleeve of Morita et al.) would yield the claimed structure, as combination would yield the connections placed around the conductive sleeve of Morita et al. (which when applied to each cell of Sakaguchi et al.) would yield two conductive sleeves physically touching and thus would facilitate the claimed conductivity (similar to as if Sakaguchi et al.’s sleeve [11] of fig. 2 were separate but touching to yield the same effect as fig. 3).
	With respect to (c), Kim et al. teach of known metallic materials to house batteries.  Materials include steel (para 0039).  The combination of using steel as the cell housing would yield the predictable result of providing a housing material. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the prior art, such that the cell housing is steel, as the combination would yield the predictable result of providing a housing. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  

	As to claim 14, the combination would render the limitation obvious, as Morita et al.’s metallic outer case [10] (hollow cylinder; fig. 2) is applied to each battery of Sakaguchi et al. (fig. 6) (each conductive cylinder configured to fiat about at least one of the cylindrical cells) (see the combination of claim 13 for full details, incorporated herein but not reiterated herein for brevity’s sake. (Note: Steel has been rendered obvious by Kim et al., as set forth above; this combination is incorporated herein but not reiterated herein for brevity’s sake.)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. in view of Morita et al. and Kim et al., as applied to claim 13 above, further in view of US 2016/0129264 (Hovland et al.). 
	As to claim 13, the combination renders obvious the use of an insulating material between each cylindrical-steel cell and the conductive sleeve thereof (see the rejection to claim 13 for full details, incorporated herein but not reiterated herein for brevity’s sake).  
	The combination does not teach the layer of insulating material positioned between each cylindrical-steel electrochemical cell and the conductive sleeve thereof is fabricated from polyimide.
	However, Hoveland et al. teach known insulating enclosures [308] (that separate a battery from a secondary housing (fig. 4).  Materials include polyimide (para 0027).  The combination of using polyimide as the insulating material would yield the predictable result of providing an insulating enclosure for a battery. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/EUGENIA WANG/Primary Examiner, Art Unit 1759